Title: To George Washington from Robert Lettis Hooper, Jr., Nathaniel Falconer, and Jonathan Mifflin, Jr., 14 February 1778
From: Hooper, Robert Lettis Jr.,Falconer, Nathaniel,Mifflin, Jonathan Jr.
To: Washington, George



Sir
Reading [Pa.] 14th February 1778

We have inclosed to your Excelly Copies of our Instructions from the Honble the Board of War, appointing us Superintendants for forming Magazines of Provisions in the Counties of Philadelphia, Bucks, Berks, & Northampton in the State of Pennsylvania & the County of Sussex in the State of N. Jersey.
Agreable to these Instructions we have met at this Town & have form’d a Sett of Directions to be observed by the Millers whom we have

authorised to collect Grain for Flour & Horse Feed Copies of which with our Letter to the Board of War we have also inclosed.
We shall at all Times be ready to execute your Excellencys Orders & will immediately exert ourselves to relieve the Wants of the Army. We are with Respect Your Excelly Most Obdt hbe Servts

Robt Lettis Hooper junr
Nathl Falconer
Jonan Mifflin junr

